Downey, J.
This was an indictment against the appellant for selling intoxicating liquor to a minor. The only question in the case as presented by counsel is, was the evidence sufficient to justify the verdict of the jury?
The evidence does not clearly connect the defendant with-the sale of the liquor, by showing that he sold it to the minor, directed the sale, or was present assenting to it. The case must be governed by the principle enunciated in Hanson v. The State, 43 Ind. 550.
The judgment is reversed, and the cause remanded for a new trial.